[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON MOTION TO STRIKE (#114)
Motion granted as to Count One. The conduct alleged does not rise to the level of intolerable and exceeding all bounds of civilized decency. See Appleton v. Board of Education, 254 Conn. 205 (2000).
Motion granted as to Count Two. No tortious conduct in the actual termination is alleged. Perodeau v. Hartford, 259 Conn. 729 (2002).
Motion granted as to Count Eight. No explicit statutory, constitutional or judicially conceived violation of public policy has been alleged.Thibodeau v. Design Group One Architects, 260 Conn. 691, 699 (2002).
Motion to strike Count Ten granted. No criminal or unlawful act or means is alleged. Williams v. Maislen, 116 Conn. 433 (1933).
____________, J. Beach CT Page 13173